            Case 2:21-cv-01025-JAD-DJA Document 9
                                                8 Filed 08/20/21
                                                        08/19/21 Page 1 of 2



1    QUINTAIROS, PRIETO, WOOD & BOYER, P.A.
     Michael Ayers, Esq. (NV Bar No.10851)
2    michael.ayers@qpwblaw.com
     Clark V. Vellis, Esq. (NV Bar 5533)
3
     clark.vellis@qpwblaw.com
4
     200 S. Virginia Street, 8th Floor
     Reno, Nevada 89501
5    Telephone: 775-322-4697
     Facsimile: 775-322-4698
6    Attorneys for Defendant NAVIENT SOLUTIONS, LLC

7

8                           IN THE UNITED STATES DISTRICT COURT

9                                 FOR THE DISTRICT OF NEVADA
10   AMANDA GATES,                                       Case No. 2:21-CV-01025 -JAD-DJA
11                         Plaintiff,                    JOINT STIPULATION AND ORDER
12              v.                                       EXTENDING DEADLINE FOR
                                                         NAVIENT SOLUTIONS, INC., TO FILE
13   NAVIENT SOLUTIONS, LLC,                             AN ANSWER OR OTHERWISE
                                                         RESPOND TO PLAINTIFF’S
14                         Defendant.                    COMPLAINT
15
                                                                  (SECOND REQUEST)
16

17

18          Plaintiff AMANDA GATES (“Plaintiff”) and Defendant NAVIENT SOLUTIONS, LLC
19   f/k/a NAVIENT SOLUTIONS, INC. (“NSL”), by and through their respective counsel, stipulate
20   and agree to extend the deadline for Defendant NSL to file an answer or otherwise respond to
21   Plaintiff’s Complaint (ECF No. 1.) to and including September 3, 2021.
22          On May 28, 2021, Plaintiff filed her Complaint and NSL accepted service of the
23   Complaint on June 9, 2021. The parties have been exchanging information, and based on new
24   information, Plaintiff will either amend the Complaint or the parties will resolve the action.
25   Plaintiff has no opposition to NSL’s request for an extension until September 3, 2021 to file an
26   answer or otherwise respond to Plaintiff’s Complaint.
27   ///
28   ///
                                                     1
            Case 2:21-cv-01025-JAD-DJA Document 9
                                                8 Filed 08/20/21
                                                        08/19/21 Page 2 of 2



1           This is the second stipulation for extension of time for NSL to respond to Plaintiff’s
2    Complaint (see first request ECF No. 7) and is being made in good faith and not for purposes of
3    undue delay. No additional requests for extensions are contemplated.
4           DATED this 19th day of August, 2021.
5
                                                 QUINTAIROS, PRIETO, WOOD & BOYER,
6                                                P.A.

7
                                                 By:     /s/ Michael Ayers
8                                                        Michael Ayers, Esq. (NV Bar No.10851)
                                                         michael.ayers@qpwblaw.com
9                                                        Clark V. Vellis, Esq. (NV Bar No. 5533)
                                                         clark.vellis@qpwblaw.com
10                                                       200 S. Virginia Street, 8th Floor
                                                         Reno, Nevada 89501
11                                                       Attorneys for Defendant
                                                         NAVIENT SOLUTIONS, LLC
12

13          DATED this 19th day of August, 2021.

14                                               FREEDOM LAW FIRM
15
                                                 By:     /s/ Gerardo Avalos
16                                                       Gerardo Avalos, Esq.
                                                         8985 S. Eastern Ave., Ste. 350
17                                                       Las Vegas, Nevada 89123
                                                         Attorneys for Plaintiff
18
                                                         AMANDA GATES
19
     IT IS SO ORDERED.
20
     Dated this 20th
                ____ day of August, 2021.
21

22   _____________________________
     U.S. DISTRICT
     DANIEL        COURT JUDGE
             J. ALBREGTS
23   UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                    2
